DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claim 19 is cancelled. Claims 1-18 and 20 are currently examined on the merits.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the 
Claims 1-4, 6, 8-10, 12, 14-17 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fareed et al (US 20110108887 A1, “Fareed”) in view of Yokoyama et al (US 20100065855 A1, “Yokoyama”).
Regarding claims 1, 4, 8, and 10, Fareed (entire document) teaches a method for growing crystalline, epitaxial indium nitride (InN) material, the method comprising providing a substrate made of sapphire having A-plane orientation (an a-plane Al2O3 template) (0028), and growing an epitaxial indium nitride using pulsed atomic layer epitaxy (0036, 0043, 0046-0047, claims 21 and 71), but does not explicitly teach the epitaxial growth being performed by using a plasma at a temperature of lower than 300 ºC or lower than 200 ºC. However Yokoyama (entire document) teaches a method for growing group III nitride semiconductor material having a single crystal structure, wherein an InN material is formed at a temperature within a range of room temperature to 1000 ˚C by using a plasma growth process (abstract, 0024, 0035, 0056, 0064, 0101, 0102 and 0121-0122); In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
 As addressed above, Fareed/Yokoyama teaches a similar process of epitaxially growing the indium nitride material as instantly claimed; therefore “the obtained cubic InN having the same crystal structure throughout” and “the cubic InN consisting of a homogeneous phase of cubic InN” are reasonably expected because a similar process/method is expected to produce similar results/effects. A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). See MPEP 2143.02.
Regarding claims 2 and 9, Fareed/Yokoyama teaches using gas nitrogen plasma as a nitrogen precursor (Yokoyama 0023-0024).

Regarding claims 6 and 12, Fareed/Yokoyama teaches that the substrate is in situ exposed to plasma nitrogen in form of radicals (atoms) (Yokoyama 0105-0108).
Regarding claims 14 and 20, Fareed/Yokoyama teaches growing the material comprising AlN and InN at a low temperature from room temperature to temperature to 1000 ˚C (Yokoyama 0024, 0056, 0064, 0121-0122), the pulsed growth of AlInN (x=0.5) layer comprising alternating AlN and InN superlattice layers via alternative pulses of metalorganic precursors of aluminum, indium or nitrogen source (Yokoyama 0036, 0042-0045, claims 21 and 70), and the aluminum precursor is trimethylaluminium (Yokoyama 0044).
Regarding claim 15, Fareed/Yokoyama teaches using gas nitrogen plasma as a nitrogen precursor (Yokoyama 0023-0024).
Regarding claim 16, as addressed above, Fareed/Yokoyama teaches a similar process of growing the indium nitride materials (AlN/InN) as instantly claimed; therefore “the film having a homogeneous phase” is reasonably expected because a similar process/method is expected to produce similar results/effects.
Regarding claim 17, Fareed/Yokoyama teaches that the substrate is in situ exposed to plasma nitrogen in form of radicals (atoms) (Yokoyama 0105-0108).
s 5 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fareed in view of Yokoyama, as applied to claims 1 and 8 above, and further in view of Zimmerman et al (US 20100038656 A1, “Zimmerman”).
Regarding claims 5 and 11, Fareed/Yokoyama does not explicitly teach the temperature being intentionally varied during said growing process. However Zimmerman (entire document) teaches a method of producing nitride materials, wherein the temperature profile is varied during the nitride material growth (0009). Therefore it would have been obvious that one of ordinary skill in the art at the time of invention would have modified Fareed/Yokoyama, per teachings of Zimmerman, in order to control the property of the resulting material/device, for example create novel emitters (Zimmerman 0009). Fareed/Yokoyama/Zimmerman teaches a similar process to the instantly claimed. Therefore therefore “the obtained cubic InN having the same crystal structure throughout” and “the cubic InN consisting of a homogeneous phase of cubic InN” are reasonably expected because a similar process/method is expected to produce similar results/ effects. A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). See MPEP 2143.02.
Claims 7, 13 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fareed in view of Yokoyama, as applied to claims 1, 8 and 14, and further in view of Marsh (US 20120052681 A1, “Marsh”).
Regarding claims 7, 13 and 18, Fareed/Yokoyama does not explicitly teach the variation of purge time with the pumping speed. However it is a known practice in the art that purge time varies with the pumping process. Thus Marsh (entire document) teaches a deposition process, wherein the purging time is adjusted with respect to the pump act in order to provide a suitable amount of purging gas to remove the excess precursor (0026). Therefore it would have been obvious that one of ordinary skill in the art at the time of invention would have modified Fareed/Yokoyama, per teachings of Marsh, in order to provide a suitable amount of purging gas to remove the excess precursor (0026). Fareed/Yokoyama/Harsh teaches a similar process to the instantly claimed. Therefore "controlling formation of carbon impurities" is reasonably expected because a similar process/method is expected to produce similar results/effects. It is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). See MPEP 2143.02.
Response to Affidavit/Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive.
Applicant’s arguments/affidavit/declaration that “…Yokoyama claims sputtering at temperatures from room temperature to 1000 °C, this results in formation of an “intermediate layer” is merely a substrate (see Yokohama, paragraph [0023]) in order to allow other growth techniques at higher temperatures to be used to grow acceptable crystalline quality material… Those with expertise in crystal growth know that sputtering does not provide crystalline quality sufficient 
In response to the argument above, it is firstly noted that Yokoyama is not the primary reference in the rejection provided above, and it is not used alone to teach the instantly claimed elements; the examiner also does not rely on the sputtering or MOCVD techniques of Yokoyama to teach the instantly claimed epitaxial technique (atomic layer epitaxy); the applicant cannot ignore the factual teachings of the primary reference to Fareed. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, the primary reference to Fareed teaches a method for growing crystalline, epitaxial indium nitride (InN) material, the method comprising  growing an epitaxial indium nitride on a-plane sapphire substrate using pulsed atomic layer epitaxy (0028, 0036, 0043, 0046-0047, claims 21 and 71). It is noted that Fareed teaches the epitaxial growth, but does not explicitly teach the epitaxial growth being performed KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). See MPEP 2143.02. 
Furthermore, the argument concerning "one of skill would not expect that modifying Fareed to operate at a low temperature at disclosed by Yokoyama would produce the claimed hexagonal or cubic InN with the same crystal structure throughout… no legally sufficient case of obviousness has been made out" merely represents the counselor’s opinion, which is not supported by factual evidence. It In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). Again, it should be noted that that Fareed/ Yokoyama teaches a similar process of epitaxially growing the indium nitride material as instantly claimed; therefore “the obtained cubic InN having the same crystal structure throughout” and “the cubic InN consisting of a homogeneous phase of cubic InN” are reasonably expected because a similar process/method is expected to produce similar results/ effects. Detailed discussion/rejection based on factual teachings of the cited art is provided above. Also a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). See MPEP 2143.02.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it is examiner’s position that a prima facie case of obviousness to claim 1 is well-established per teachings/combination of Fareed and Yokoyama as addressed above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 







/HUA QI/Primary Examiner, Art Unit 1714